DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the Amendment/Remark filed on January 13, 2021.  Claims 1-25, 29, 37 and 42 have been cancelled.  Claims 26, 34, 39 and 44 have been amended.  Claims 26-28, 30-36, 38-41 and 43-45 are still pending in this Application.

Response to Arguments
3.	Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.  

4.	Regarding to independent claim 26:
i.	Applicant's Argument:  Applicant’s argues “Loh describes a staged memory scheduler that employs queues and schedulers to control access to system memory by different "processing unit sources," such as a GPU. ([0028]-[0029].) Unlike the scheduler of claim 26, Loh's staged memory scheduler does not control or have any effect on use of the GPU by other processing units, but rather controls use of the system memory by the GPU and other processing units. Accordingly, Loh does not teach or suggest "a scheduler to enforce a quality of service policy on use of the physical GPU by the plurality of virtualized functions," as set forth in claim 26”.
Examiner's Response:   Examiner respectfully disagrees with the argument because the combination of Cheng in view of Loh fairly discloses the highlight claim invention.  Loh’s scheduler 245 provides a decentralized architecture for memory scheduling in the context of integrated multi-core CPU-GPU systems.  In addition, the scheduler detects prioritization across application such as CPUs and GPUs and enforcement of policies to reflect the priorities and resolving resource conflicts (Loh, FIG. 3 and par. [0028]- [0029]).  Therefore, the argument is not persuasive.

5.	Regarding to independent claim 34:
i.	Applicant's Argument:  Applicant’s argue that “Independent claim 34 has been amended to include the subject matter of prior dependent claim 37, namely, "wherein the second set of GPU features is a subset of the first set of GPU features." The Office Action did not include a rejection of prior claim 37 under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Thus, the subject matter of prior claim 37 is presumably allowable…”.  
ii.	Examiner's Response:   Examiner respectfully disagrees with the argument because even the Office Action did not include a rejection of prior claim 37 under either 35 U.S.C. § 102 or 35 U.S.C. § 103, but it is not allowable.  Claim 37 is similar with claim 28, 41 and 46 that are rejected for the same rationale of claim 28 (please see the rejection below).  Therefore, the argument is not persuasive, the claim 34 now is amended by incorporate to claim 37 that will be rejected.
Claims 27-28, 30-33, 35-36, 38, 40-41, 43 and 45-46 depend on either independent claims 26, 34, 39 or 44.  Therefore, they are not allowable.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
As to claim 44. (New) An apparatus comprising: 
first means for implementing a first set of graphics processing unit (GPU) features, the first means to implement single-root input/output virtualization (SR-IOV); 
second means for implementing a first driver to provide access to a plurality of virtualized functions that emulate the first set of GPU features, a first one of the virtualized functions to be associated with a virtual machine; and 
third means for interfacing the first one of the virtualized functions with a second driver implemented by the virtual machine, the second driver to provide access 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 26-27, 30-31, 39-40 and 43-45, are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20130229421 A1) in view of Loh et al. (US 20130297906 A1, hereinafter Loh).
As to claim 26.  Cheng discloses a server comprising: 
a physical graphics processing unit (GPU), the physical GPU to support a first set of features, the physical GPU to implement single-root input/output virtualization (SR-IOV) (Cheng, see at least par. [0038], “FIG. 4 is a block diagram illustration of GPU 400 that implements the PCI SR-IOV specification, according to an embodiment of the present invention. GPU 400 includes a physical function 410, a virtual function 411-1 through 411-N (where N is any integer greater than or equal to 2), and a physical card 412. Physical card 412 may contain the physical connection a monitor.”); 
circuitry to implement a first driver to interface with the physical GPU, the first driver to provide access to a plurality of virtualized functions that emulate the physical GPU, a first one of the virtualized functions to be associated with a virtual machine (Cheng, see at least par. [0059], “the virtual machine begins rendering to the back-buffer associated with the virtual function. The front-buffer is being displayed on a monitor via the physical function. In operation 702, the GPU has rendered the new surface to the back-buffer. In operation 703, the GPU driver writes the surface offset of the new surface to be presented into the emulated surface register. The emulated flip status register is set to true to indicate a pending page flip. The above sequence of operations is identical to page flipping in a non-virtualized environment.”); and	
a hypervisor to interface the first one of the virtualized functions with a second driver implemented by the virtual machine, the second driver to provide access to a second set of features supported by the first one of the virtualized functions (Cheng, see at least par. [0044], “Hypervisor 514 can include software that configures and manages the virtual machines and access to the underlying hardware. Virtual machine 511 is assigned the resources of virtual function 513 by hypervisor 514. Virtual machine 513 includes an operating system, GPU driver 516, and applications 517. Additionally, virtual function 513 is assigned a device configuration by hypervisor 514. The operating system and GPU driver 516 use this configuration to access virtual function 513. After configuration, the operating system and GPU driver 516 bypass hypervisor 514 and interact directly with virtual function 513 when processing any type of I/O requests”). 
Cheng does not disclose “a scheduler to enforce a quality of service policy on use of the physical GPU by the plurality of virtualized functions”.  However, Loh discloses further including a scheduler to enforce a quality of service policy on use of the physical GPU by the plurality of virtualized functions (Loh, see at least pars. [0028]-[0029], “The functions of the staged memory scheduler 245 include detection of basic within-application memory characteristics (e.g., row-buffer locality), prioritization across applications (CPUs, GPU, and/or other processing units) and enforcement of policies to reflect the priorities, and low-level command scheduling (e.g., activate, precharge, read/write), enforcement of device timing constraints (e.g., t.sub.RAS, t.sub.FAW, etc.), and resolving resource conflicts (e.g., data bus arbitration).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cheng, and have “further including a scheduler to enforce a quality of service policy on use of the physical GPU by the plurality of virtualized functions”, as taught by Loh, thereby to provide the server, provide a basic understanding of some aspects of the disclosed subject matter. This summary is not an exhaustive overview of the disclosed subject matter. It is not intended to identify key or critical elements of the disclosed subject matter or to delineate the scope of the disclosed subject matter. Its sole purpose is to present some concepts in a simplified form as a prelude to the more detailed description that is discussed later.” (Loh, see par. [0011]).

As to claim 27.  Cheng in view of Loh further teaches wherein the second set of features corresponds to the first set of features (Cheng, see at least par. [0028], “Hypervisor 311 allows multiple virtual machines 310 to share computer system 100. Each virtual machine includes a CPU, system memory, a GPU and other resources all to itself. Hypervisor 311, however, actually controls the CPU and resources, and allocates the necessary resources to each virtual machine in order that the virtual machines cannot disrupt each other”). 

As to claim 30.  Cheng in view Loh further teaches further including the virtual machine and the second driver (Cheng, see at least par. [0042], “host virtual machine 510 is assigned the resources of physical function 512 by hypervisor 514. Host virtual machine 510 contains an operating system and GPU driver 516. The operating system and GPU driver 516 interact directly with physical function 512. In the embodiment, host virtual machine 510 discovers, manages, and configures the physical function as though it was a normal PCIe device”). 

As to claim 31. Cheng in view of Loh further teaches wherein the virtual machine is to execute one or more applications that are to communicate with the second driver (Cheng, see at least par. [0044], “Virtual machine 511 is assigned the resources of virtual function 513 by hypervisor 514. Virtual machine 513 includes an operating system, GPU driver 516, and applications 517.”). 

As to claims 39 and 44, are rejected for the same rationale of claim 26.
As to claims 40 and 45, are rejected for the same rationale of claim 27.

As to claim 43. Cheng in view Nair further discloses wherein the instructions cause the at least one processor to implement the hypervisor (Cheng, see at least par. [0083], “Hypervisor 311 allows multiple virtual machines 310 to share computer system 100. Each virtual machine includes a CPU, system memory, a GPU and other resources all to itself. Hypervisor 311, however, actually controls the CPU and resources, and allocates the necessary resources to each virtual machine in order that the virtual machines cannot disrupt each other.”).

10.	Claims 28, 41 and 46 rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20130229421 A1, hereinafter “Cheng”) in view of in view of Loh et al. (US 20130297906 A1, hereinafter Loh) A1) as applied to claims 26, 39, and 44 above, and further in view of Nair (US 20150220354 A1).
As to claim 28.  Cheng in view Loh further teaches does not disclose “wherein the second set of features is a subset of the first set of features”.  However, Nair wherein the second set of features is a subset of the first set of features (Nair, see at least par. [0017], “The GPU hardware must implement contexts in a way that they can be mapped to different virtual machines with a low overhead and the host /hypervisor must have enough knowledge of the hardware to allocate and manage GPU contexts. In addition, if each context does not appear as a full logical device, the guest device drivers must be able to handle it. Mediated pass-through lacks interposition features beyond basic isolation. A number of tactics using paravirtualization or standardization of a subset of hardware interfaces can potentially unlock these additional interposition features”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cheng in view Loh further teaches disclosed invention, and “wherein the second set of features is a subset of the first set of features”, as taught by Nair, thereby to provide the server, and more particularly to “allows multiple guest operating systems (OS) to concurrently access hardware devices of a computer such as graphics processing units (GPU), storage, network interface card (NIC). Software device virtualization enhances scalability and utilization of hardware devices without requiring special hardware optimization (e.g., single root I/O virtualization (SR-IOV) from PCI special interest group (SIG))”, (Nair, see par. [0027]).

As to claims 41 and 46, are rejected for the same rationale of claim 28.

s 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20130229421 A1, hereinafter “Cheng”) in view of Loh et al. (US 20130297906 A1, hereinafter Loh) as applied to claim 26 above and further in view of Jiang et al. (US 20110144970 A1, hereinafter “Jiang”).
As to claim 32.  Cheng in view Loh further does not disclose “further including a printed circuit board”.  However, Jiang discloses further including a printed circuit board (Jiang, see at least par. [0040], “the CPU and GPU may include one or more processing cores and may be physically located on separate integrated circuits and may even be located on separate printed circuit boards”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cheng in view Loh, disclosed invention, and have “further including a printed circuit board”, as taught by Jiang, thereby to provide the server, and more particularly to “provides a method that includes partitioning a single display's viewable area into at least two virtual viewable areas, and emulating the at least two virtual viewable areas as at least two emulated physical displays with an operating system such that the operating system behaves as if interfacing with two actual physical displays”, (Jiang, see par. [0022]).
As to claim 33.  Cheng in view Loh further teaches and further in view of Jiang further teaches wherein the printed circuit board includes the physical GPU (Jiang, see at least par. [0040], “GPU may include one or more processing cores and may be physically located on separate integrated circuits and may even be located on separate printed circuit boards”). 

s 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20130229421 A1, hereinafter “Cheng”) in view of Nair (US 20150220354 A1).
As to claim 34. (Currently Amended) Cheng discloses a system on chip device comprising: 
a substrate; 
first circuitry carried by the substrate, the first circuitry to implement a first set of graphics processing unit (GPU) features, the first circuitry to implement single-root input/output virtualization (SR-IOV) (Cheng, see at least par. [0053], “FIG. 6 is a block diagram illustration of a GPU 600 implementing the PCI SR-IOV specification and containing display synchronization components, according to the embodiments”); and 
second circuitry carried by the substrate, the second circuitry to implement a first driver to interface with the first circuitry, the first driver to provide access to a plurality of virtualized functions that emulate the first set of GPU features (Cheng, see at least par. [0066], “the physical function needs to signal to the virtual function when it has processed the new surface. Once the physical function has scanned or copied the surface in operation 706, it updates the surface offset stored in the emulated surface register to point to the new surface and clears the emulated flip status register. The updating of the emulated surface register and the emulated flip status register indicates to the virtual function GPU driver that the flip is complete.”), a first one of the virtualized functions to be associated with a virtual machine, the second , 
Cheng does not disclose “wherein the second set of GPU features is a subset of the first set of GPU features”.  However, Nair discloses:
wherein the second set of GPU features is a subset of the first set of GPU features (Nair, see at least par. [0017], “The GPU hardware must implement contexts in a way that they can be mapped to different virtual machines with a low overhead and the host /hypervisor must have enough knowledge of the hardware to allocate and manage GPU contexts. In addition, if each context does not appear as a full logical device, the guest device drivers must be able to handle it. Mediated pass-through lacks interposition features beyond basic isolation. A number of tactics using paravirtualization or standardization of a subset of hardware interfaces can potentially unlock these additional interposition features”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cheng, disclosed invention, and “wherein the second set of features is a subset of the first set of features”, as taught by Nair, thereby to provide the server, and more particularly to “allows multiple guest operating systems (OS) to concurrently access hardware devices of a computer such as graphics processing units (GPU), storage, network interface card (NIC). Software device virtualization enhances scalability and utilization of hardware devices without requiring special hardware optimization (e.g., single root I/O virtualization (SR-IOV) from PCI special interest group (SIG))”, (Nair, see par. [0027]).

As to claim 35. Cheng in view Nair further discloses further including the hypervisor (Cheng, see at least par. [0083], “Hypervisor 311 allows multiple virtual machines 310 to share computer system 100. Each virtual machine includes a CPU, system memory, a GPU and other resources all to itself. Hypervisor 311, however, actually controls the CPU and resources, and allocates the necessary resources to each virtual machine in order that the virtual machines cannot disrupt each other.”).
As to claim 36.  Cheng in view Nair further discloses wherein the second set of GPU features corresponds to the first set of GPU features (Cheng, see at least par. [0041], “GPU drivers 516-1 through 516-N, applications 517-1 through 517-N, a physical function frame buffer 518, virtual function frame buffers 519-1 through 519-N, and a GPU 520 (where N represents any integer greater than or equal to 2).”). 

13.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20130229421 A1, hereinafter “Cheng”) in view of Nair (US 20150220354 A1) as applied to claim 34 above, and further in view of Loh et al. (US 20130297906 A1, hereinafter Loh).
As to claim 38. Cheng in view of Nair does not disclose “further including a scheduler to enforce a quality of service policy on use of the first circuitry by the plurality of virtualized functions”.  However, Loh discloses further including a scheduler to enforce a quality of service policy on use of the first circuitry by the plurality of virtualized functions (Loh, see pars. [0028]-[0029]) “The functions of the staged memory scheduler 245 include detection of basic within-application memory characteristics (e.g., row-buffer locality), prioritization across applications (CPUs, GPU, and/or other processing units) and enforcement of policies to reflect the priorities, and low-level command scheduling (e.g., activate, precharge, read/write), enforcement of device timing constraints (e.g., t.sub.RAS, t.sub.FAW, etc.), and resolving resource conflicts (e.g., data bus arbitration).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cheng in view of Nair, and have “further including a scheduler to enforce a quality of service policy on use of the first circuitry by the plurality of virtualized functions”, as taught by Loh, thereby to provide the server, and more particularly to “provide a basic understanding of some aspects of the disclosed subject matter. This summary is not an exhaustive overview of the disclosed subject matter. It is not intended to identify key or critical elements of the disclosed subject matter or to delineate the scope of the disclosed subject matter. Its sole purpose is to present some concepts in a simplified form as a prelude to the more detailed description that is discussed later.” (Loh, see par. [0011]).


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        


/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612